UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For Quarter Ended:September 30, 2012 Commission File Number:333-176093 BRICK TOP PRODUCTIONS, INC. (Exact name of registrant as specified in its charter) Florida 26-4330545 (StateorJurisdictionof IncorporationorOrganization) (IRSEmployerIDNo.) 433 Plaza Real, Suite 275, Boca Raton, Florida (Address of Principal Executive Office) (Zip Code) (561) 962-4175 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter periods as the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes T No £. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web Site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes TNo £. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ Smaller reporting company T Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No T. The number of shares outstanding of registrant’s common stock, par value $.0001 per share, as of November 12, 2012, was 29,678,500 shares. BRICK TOP PRODUCTIONS, INC. INDEX Page No. PARTI FINANCIAL INFORMATION (unaudited) F-2 Item1: Consolidated Financial Statements F-2 Consolidated Balance Sheets as of September 30, 2012 and December 31, 2011 F-2 Consolidated Statement of Operations – For the Three and Nine Months Ended September 30, 2012 and 2011 for the period from February 20, 2009 (Inception) through September 30, 2012 F-3 Consolidated Statement of Equity for the period from February 20, 2009 (Inception) through September 30, 2012 F-4 Consolidated Statement of Cash Flows – For the Three and Nine Months Ended September 30, 2012 and 2011 and for the period from February 20, 2009 (Inception) through September 30, 2012 F-5 Notes to Financial Statements F-6 Item2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item3: Quantitative and Qualitative Disclosure about Market Risk 5 Item4: Controls and Procedures 5 PARTII OTHER INFORMATION 6 Item1: Legal Proceedings 6 Item1A: Risk Factors 6 Item2: Unregistered Sales of Equity Securities and Use of Proceeds 6 Item3: Defaults Upon Senior Securities 6 Item4: Submission of Matters to a Vote of Security Holders 6 Item5: Other Information 6 Item6: Exhibits 7 2 Brick Top Productions, Inc. (A Development Stage Company) September 30, 2012 and 2011 Index to the Consolidated Financial Statements Contents Page(s) Consolidated Balance Sheets at September 30, 2012 (Unaudited) and December 31, 2011 F-2 Consolidated Statements of Operations for the Three Months and Nine Months Ended September 30, 2012 and 2011 and for the Period from February 20, 2009 (Inception) through September 30, 2012 (Unaudited) F-3 Consolidated Statement of Equity for the Period from February 20, 2009 (Inception) through September 30, 2012 (Unaudited) F-4 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2012 and 2011 and for the Period from February 20, 2009 (Inception) through September 30, 2012 (Unaudited) F-5 Notes to the Consolidated Financial Statements (Unaudited) F-6 F-1 PART I: FINANCIAL INFORMATION Item 1: Condensed Financial Statements BRICK TOP PRODUCTIONS, INC. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS September 30, 2012 December 31, 2011 (Unaudited) ASSETS CURRENT ASSETS Cash $ $ Prepaid expenses - Total Current Assets COMPUTER EQUIPMENT Computer equipment Accumulated depreciation ) ) Computer Equipment, net CAPITALIZED PILOT COSTS DEPOSITS TOTAL ASSETS $ $ LIABILITIES AND EQUITY CURRENT LIABILITIES Accrued expenses $ $ Advances from stockholders Total Current Liabilities TOTAL LIABILITIES EQUITY BRICK TOP PRODUCTIONS, INC. STOCKHOLDERS' EQUITY Preferred stock: $0.0001 par value, 10,000,000 shares authorized; none issued or outstanding - - Common stock: $0.0001 par value, 100,000,000 shares authorized; 29,678,500 and 29,643,500 shares issued and outstanding, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Total Brick Top Productions, Inc. Stockholders' Equity NON-CONTROLLING INTEREST IN SUBSIDIARY (9
